Title: The American Commissioners to Peter Amiel, 23 June 1778
From: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John
To: Amiel, Peter


Passi near Paris June 23 1778
The foregoing is a true Copy of original Instructions from Congress to Commanders of private Ships or Vessels of War, having Commissions or Letters of Marque and Reprisal, which you are strictly enjoyned and required to observe.
B FranklinArthur LeeJohn Adams
To Peter Amiel Commander of private Sloop of War, the Alliance
